Title: I. From Captain John Francis, 15 March 1780
From: Francis, John
To: Washington, George


            
              Sir
              West point [N.Y.] March 15th 1780.
            
            From the ruinous situation of the Interests of my Brother the late Colonel Francis, in which my own is deeply concerned, induces me to request your Exc’llency to grant me a discharge from the service; Nothing but the distress of my Family would have ever induced me to quit the service of my Country; in which I have been engaged ever since the War began, & have endeavoured to do Justice to every appointment I have been honored with. I am with every sentiment of respect Your Excellency’s most Obedient hble Servt
            
              John Francis, Capt. 11th Massachusetts Regiment
            
          